 



Exhibit 10.3
MASTER TERMS AND CONDITIONS FOR WARRANTS
ISSUED BY PHH CORPORATION
          The purpose of this Master Terms and Conditions for Warrants (this
“Master Confirmation”), dated as of March 27, 2008, is to set forth certain
terms and conditions for warrant transactions that PHH Corporation (“Issuer”)
shall enter into with JPMorgan Chase Bank, National Association (“JPMorgan”), as
initial purchaser. Each such transaction (a “Transaction”) entered into between
JPMorgan and Issuer that is to be subject to this Master Confirmation shall be
evidenced by a written confirmation substantially in the form of Exhibit A
hereto, with such modifications thereto as to which Issuer and JPMorgan mutually
agree (a “Confirmation”). This Master Confirmation and each Confirmation
together constitute a “Confirmation” as referred to in the Agreement specified
below.
          This Master Confirmation and a Confirmation evidence a complete
binding agreement between you and us as to the terms of the Transaction to which
this Master Confirmation and such Confirmation relates. This Master Confirmation
and each Confirmation hereunder, shall supplement, form a part of, and be
subject to an agreement in the form of the 1992 ISDA Master Agreement
(Multicurrency-Cross Border) as if we had executed an agreement in such form on
the Trade Date of the first such Transaction (but without any Schedule except
for the election of (i) the laws of the State of New York as the governing law
and (ii) United States dollars as the Termination Currency) between you and us,
and such agreement shall be considered the “Agreement” hereunder.
          The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Definitions”) as published by ISDA are
incorporated into this Master Confirmation. For the purposes of the Definitions,
each reference herein or in any Confirmation hereunder to a Warrant shall be
deemed to be a reference to a Call Option or an Option, as context requires.
          THIS MASTER CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
          The Transactions under this Master Confirmation shall be the sole
Transactions under the Agreement. If there exists any ISDA Master Agreement
between JPMorgan and Issuer or any confirmation or other agreement between
JPMorgan and Issuer pursuant to which an ISDA Master Agreement is deemed to
exist between JPMorgan and Issuer, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which JPMorgan and Issuer are parties, the Transactions under this
Master Confirmation and the Agreement shall not be considered Transactions
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.
          1. In the event of any inconsistency between this Master Confirmation,
on the one hand, and the Definitions or the Agreement, on the other hand, this
Master Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation will govern. With respect to a Transaction,
capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to them in the Confirmation relating to such Transaction.
          2. Each party will make each payment specified in this Master
Confirmation or a Confirmation as being payable by such party, not later than
the due date for value on that date in the place of the account specified

 



--------------------------------------------------------------------------------



 



below or otherwise specified in writing, in freely transferable funds and in a
manner customary for payments in the required currency.
          3. Confirmations and General Terms:
          This Master Confirmation and the Agreement, together with the
Confirmation relating to a Transaction, shall constitute the written agreement
between Issuer and JPMorgan with respect to such Transaction. Each Transaction
to which a Confirmation relates is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Definitions, and shall
have the following terms:

     
Components:
  Each Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in the Confirmation for such Transaction.
The payments and deliveries to be made upon settlement of each Transaction will
be determined separately for each Component or such Transaction as if each
Component were a separate Transaction under the Agreement.
 
   
Warrant Style:
  European
 
   
Warrant Type:
  Call
 
   
Seller:
  Issuer
 
   
Buyer:
  JPMorgan
 
   
Shares:
  The common stock, USD 0.01 par value per share, of Issuer (Ticker Symbol:
“PHH”).
 
   
Trade Date:
  As set forth in the Confirmation for such Transaction
 
   
Effective Date:
  As set forth in the Confirmation for such Transaction
 
   
Number of Warrants:
  For each Component, as set forth in the Confirmation for such Transaction.
 
   
Multiple Exercise:
  Not Applicable
 
   
Warrant Entitlement:
  One Share Per Warrant
 
   
Minimum Number of Warrants:
  0
 
   
Maximum Number of Warrants:
  For any Transaction, the Number of Warrants for such Transaction.
 
   
Strike Price:
  As set forth in the Confirmation for such Transaction
 
   
Premium:
  As set forth in the Confirmation for such Transaction
 
   
Premium Payment Date:
  As set forth in the Confirmation for such Transaction

2



--------------------------------------------------------------------------------



 



     
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchanges:
  All Exchanges
 
   
Calculation Agent:
  Buyer.

          4. Procedure for Exercise and Valuation:

     
In respect of any Component:
   
 
   
Expiration Time:
  The Valuation Time
 
   
Expiration Dates:
  As set forth in the Confirmation for such Transaction (or, if such date is not
a Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of a
Transaction hereunder; and provided, further, that if the Expiration Date has
not occurred pursuant to the preceding proviso as of the Final Disruption Date,
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for a
Transaction). Notwithstanding the foregoing and anything to the contrary in the
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Definitions
shall not apply to any Valuation Date occurring on an Expiration Date.
 
   
Automatic Exercise:
  Applicable. The Warrants for any Component shall be deemed automatically
exercised at the Expiration Time on the Expiration Date for such Component if at
such time the Warrants are In-the-Money; provided that all references in
Section 3.4(b) of the Equity Definitions to “Physical Settlement” shall be read
as references to “Net Share Settlement.” “In-the-Money” means, for any
Transaction, that the Reference Price is greater than the Strike Price for such
Transaction.
 
   
Reference Price:
  For any Valuation Date, the per Share volume-weighted average price on the
Exchange as displayed under the heading “Bloomberg VWAP” on Bloomberg page PHH.N
<equity> AQR (or any successor thereto) in respect of the period from

3



--------------------------------------------------------------------------------



 



     
 
  the scheduled opening time to the Scheduled Closing Time (New York City time)
on such Valuation Date (or if such volume-weighted average price is unavailable,
the market value of one Share on such Valuation Date, as determined by the
Calculation Agent). Notwithstanding anything to the contrary in the Definitions,
if there is a Market Disruption Event on any Valuation Date, then the
Calculation Agent shall determine the Reference Price for such Valuation Date on
the basis of its good faith estimate of the market value for the relevant Shares
on such Valuation Date.
 
   
Valuation Time:
  As defined in Section 6.1 of the Definitions
 
   
Valuation Date:
  Each Exercise Date
 
   
Final Disruption Date:
  For any Transaction, the eighth Scheduled Trading Day immediately following
the scheduled Expiration Date for the last Component of such Transaction.
 
   
Market Disruption Event:
  The third and fourth lines of Section 6.3(a) of the Definitions are hereby
amended by deleting the words “during the one hour period that ends at the
relevant Valuation Time” and replacing them with “at any time prior to the
relevant Valuation Time”.

          5. Settlement Terms:

     
In respect of any Component:
   
 
   
Net Share Settlement:
  On each Settlement Date, Issuer shall deliver to Buyer a number of Shares
equal to the Net Share Amount for such Settlement Date to the account specified
by Buyer and cash in lieu of any fractional shares valued at the Reference Price
for the Valuation Date corresponding to such Settlement Date. If Buyer
reasonably determines that, for any reason, the Shares deliverable upon Net
Share Settlement would not be immediately freely transferable by Buyer under
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”),
then Buyer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 12(c) below apply.
 
   
Net Share Amount:
  For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the product of (i) the number of Warrants being exercised or
deemed exercised on the Exercise Date corresponding to such Settlement Date, and
(ii) the excess, if any, of the Reference Price for the Valuation Date
corresponding to such Settlement Date over the Strike Price for the relevant
Transaction (such product, the “Net Share Settlement Amount”), divided by such
Reference Price.
 
   
Settlement Currency:
  USD

4



--------------------------------------------------------------------------------



 



     
 
   
Failure to Deliver:
  Applicable
 
   
Representation and Agreement:
  To the extent Seller is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Definitions will be
applicable as if Physical Settlement were applicable to the Transaction;
provided that the Representation and Agreement contained in Section 9.11 of the
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the Issuer of the
Shares.
 
   
Maximum Delivery Amount:
  As set forth in the Confirmation for such Transaction

          6. Dividends:

     
In respect of any Component:
   
 
   
Dividend Adjustments:
  Issuer agrees to notify Buyer promptly of the announcement of an ex-dividend
date of any cash dividend by the Issuer. If an ex-dividend date with respect to
a cash dividend occurs at any time from but excluding the Trade Date for the
Transaction that includes such Component to and including the Expiration Date
for such Component, then in addition to any adjustments as provided under “Share
Adjustments” below, the Calculation Agent shall make such adjustments to the
Strike Price, Number of Warrants and/or Number of Warrants per Component for
such Transaction as it deems appropriate to preserve for the parties the
intended economic benefits of such Transaction.
 
   
 
  The Calculation Agent shall provide prompt notice of any such adjustments,
including a schedule or other reasonably detailed explanation of the basis for
and determination of each adjustment.

          7. Share Adjustments:

     
Method of Adjustment:
  Calculation Agent Adjustment.
 
   
New Shares:
  In the definition of New Shares in Section 12.1(i) of the Definitions, the
text in clause (i) thereof shall be deleted in its entirety and replaced with
“issued by an entity or person organized under the laws of the United States,
any State thereof or the District of Columbia and publicly quoted, traded or
listed on any of the New York Stock Exchange, the American Stock Exchange, The
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors)”.

          8. Extraordinary Events:

5



--------------------------------------------------------------------------------



 



     
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for Other:
  Cancellation and Payment (Calculation Agent Determination)
 
   
(c) Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination); provided that
JPMorgan may elect, in its commercially reasonable judgment, Component
Adjustment (Calculation Agent Determination)
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment; provided, however, that if an event
occurs that constitutes both a Tender Offer under Section 12.1(d) of the Equity
Definitions and an Additional Termination Event under Section 12(f) of this
Master Confirmation, JPMorgan may elect, in its commercially reasonable
judgment, whether the provisions of Section 12.3 of the Equity Definitions or
Section 12(f) of this Master Confirmation will apply
 
   
Composition of Combined Consideration:
  Not Applicable
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination).
 
   
 
  In addition to the provisions of Section 12.6(a)(iii) of the Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed or re-traded on any of the New York
Stock Exchange, the American Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed or re-traded on any such exchange, such exchange shall
thereafter be deemed to be the Exchange and the Calculation Agent shall make any
adjustments it deems necessary to the terms of the Transaction, as if Modified
Calculation Agent Adjustment were applicable to such event.
 
   
Determining Party:
  Buyer

          9. Additional Disruption Events:

     
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Definitions is hereby
amended by (i) replacing the phrase “the interpretation” in the third line
thereof with the phrase “or

6



--------------------------------------------------------------------------------



 



     
 
  public announcement of the formal or informal interpretation” and
(ii) immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable, except if Issuer is a debtor (or similar participant) with respect
to such Insolvency Filing.
 
   
Hedging Disruption:
  Applicable
 
   
Increased Cost of Hedging:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
  2.00%
 
   
Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
  0.25%
 
   
Hedging Party:
  For all applicable Additional Disruption Events, Buyer
 
   
Determining Party:
  For all applicable Additional Disruption Events, Buyer

          10. Acknowledgements:

     
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

          11. Representations, Warranties and Agreements:
          (a) In connection with this Master Confirmation, each Confirmation,
each Transaction to which a Confirmation relates and any other documentation
relating to the Agreement, each party to this Master Confirmation represents and
warrants to, and agrees with, the other party that:
     (i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of
the Securities Act; and
     (ii) it is an “eligible contract participant” as defined in Section 1a(12)
of the Commodity Exchange Act, as amended (the “CEA”), and this Master
Confirmation and each Transaction hereunder are subject to individual
negotiation by the parties and have not been executed or traded on a “trading
facility” as defined in Section 1a(33) of the CEA.
          (b) Issuer hereby repeats the representations and warranties of Issuer
set forth in Section 1 of the Purchase Agreement (the “Purchase Agreement”)
dated as of March 27, 2008 between, among others, Issuer

7



--------------------------------------------------------------------------------



 



and Buyer as a representative of the Initial Purchasers (as defined in the
Purchase Agreement), and, in addition, represents and warrants to, and agrees
with, Buyer on the Trade Date of each Transaction that:
     (i) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT
MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;
     (ii) it is not on the date hereof in possession of material, non-public
information with respect to Issuer or the Shares;
     (iii) it is not entering into any Transaction to create, and will not
engage in any other securities or derivatives transactions to create, actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or to manipulate the price of
the Shares (or any security convertible into or exchangeable for Shares);
     (iv) for any Transaction hereunder, it shall maintain a number of
authorized but unissued Shares that are free from preemptive rights that at all
times exceeds the sum of (x) the Maximum Delivery Amount for each Transaction,
plus (y) the aggregate number of Shares expressly reserved for any other use
(including, without limitation, Shares reserved for issuance upon the exercise
of options or convertible debt), whether expressed as caps or as numbers of
Shares reserved or otherwise;
     (v) the Shares issuable upon exercise of all Warrants (the “Warrant
Shares”) have been duly authorized and, when delivered pursuant to the terms of
such Transaction, shall be validly issued, fully-paid and non-assessable, and
such issuance of the Warrant Shares shall not be subject to any preemptive or
similar rights;
     (vi) Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended;
     (vii) without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that JPMorgan is not making any representations
or warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, as amended, 149 or 150, EITF Issue No. 00-19, Issue
No. 01-6 or Issue No. 03-6 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project; and
     (viii) it is not on the date hereof engaged in a distribution, as such term
is used in Regulation M under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of any securities of Issuer, other than a distribution
meeting the requirements of the exception set forth in Rules 101(b)(10) and
102(b)(7) of Regulation M. Issuer shall not, until the sixth Scheduled Trading
Day immediately following the Trade Date, engage in any such distribution.
          (c) Issuer shall deliver to JPMorgan an opinion of counsel, dated as
of the Effective Date for each Transaction hereunder and reasonably acceptable
to JPMorgan in form and substance, with respect to the matters set forth in
Section 3(a) of the Agreement and Sections 11(b)(v) and (vi) hereof with respect
to such Transaction.
          12. Miscellaneous:
          (a) Early Termination. The parties agree that Second Method and Loss
will apply to each Transaction under this Master Confirmation as such terms are
defined under the Agreement.

8



--------------------------------------------------------------------------------



 



          (b) Alternative Calculations and Issuer Payment on Early Termination
and on Certain Extraordinary Events. If, subject to Section 12(f) below, Issuer
owes Buyer any amount in connection with a Transaction hereunder pursuant to
Section 12.7 or 12.9 of the Definitions (except in the case of an Extraordinary
Event in which the consideration or proceeds to be paid to holders of Shares as
a result of such event consists solely of cash) or pursuant to Section 6(d)(ii)
of the Agreement (except in the case of an Event of Default in which Issuer is
the Defaulting Party or a Termination Event in which Issuer is the Affected
Party, other than an (x) Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b) of the Agreement that in the case of
either (x) or (y) resulted from an event or events outside Issuer’s control) (an
“Issuer Payment Obligation”), Issuer shall have the right, in its sole
discretion, to satisfy any such Issuer Payment Obligation by delivery of
Termination Delivery Units (as defined below) by giving irrevocable telephonic
notice to Buyer, confirmed in writing within one Scheduled Trading Day, between
the hours of 9:00 a.m. and 4:00 p.m. New York time on the Merger Date, the
Announcement Date (in the case of Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable (“Notice of Issuer
Termination Delivery”); provided that (i) if Issuer does not validly elect to
satisfy its Issuer Payment Obligation in Termination Delivery Units, Buyer shall
have the right to require Issuer to satisfy its Issuer Payment Obligation in
Termination Delivery Units, notwithstanding Issuer’s election to the contrary
and (ii) Issuer shall not have the right, notwithstanding any notice to the
contrary, to satisfy its Issuer Payment Obligation by Termination Delivery Units
unless on the date of any such notice, Issuer represents to Buyer that, as of
such date, it is not in possession of any material non-public information with
respect to itself or the Shares. Within a commercially reasonable period of time
following receipt of a Notice of Issuer Termination Delivery, Issuer shall
deliver to Buyer a number of Termination Delivery Units having a cash value
equal to the amount of such Issuer Payment Obligation (such number of
Termination Delivery Units to be delivered to be determined by the Calculation
Agent as the number of whole Termination Delivery Units that could be sold over
a commercially reasonable period of time to generate proceeds equal to the cash
equivalent of such payment obligation, and the date of such delivery, the
“Termination Payment Date”). In addition, if, in the reasonable opinion of
counsel to Issuer or Buyer, for any reason, the Termination Delivery Units
deliverable pursuant to this paragraph (b) would not be immediately freely
transferable by Buyer under Rule 144 under the Securities Act, then Buyer may
elect either to (x) accept delivery of such Termination Delivery Units
notwithstanding any restriction on transfer or (y) have the provisions set forth
in paragraph (c) below apply. If the provisions set forth in this paragraph are
applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as
described above) and 9.12 of the Definitions shall be applicable, except that
all references to “Shares” shall be read as references to “Termination Delivery
Units.”
“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (ii) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and Issuer
provides irrevocable written notice to the Calculation Agent on or prior to the
Closing Date or the date of such Termination Event, Event of Default or an
Additional Disruption Event, as the case may be, that it elects to deliver cash,
New Shares or a combination thereof (in such proportion as Issuer designates) in
lieu of such other property, the Calculation Agent will replace such property
with cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
          (c) Registration/Private Placement Procedures. (i) With respect to
each Transaction, the following provisions shall apply to the extent provided
for above opposite the caption “Net Share Settlement” in Section 5, if Buyer
reasonably determines that, for any reason, the Shares deliverable upon Net
Share Settlement would not be immediately freely transferable by Buyer under
Rule 144 under the Securities Act, or in paragraph (b)

9



--------------------------------------------------------------------------------



 



of this Section 12. If so applicable, then, at the election of Issuer by notice
to Buyer within one Exchange Business Day after the relevant delivery obligation
arises, but in any event at least one Exchange Business Day prior to the date on
which such delivery obligation is due (if Issuer does not make an election by
such date, Issuer shall be deemed to have made the election described in clause
(B) below), either (A) all Shares or Termination Delivery Units, as the case may
be, delivered by Issuer to Buyer shall be, at the time of such delivery, covered
by an effective registration statement of Issuer for immediate resale by Buyer
(such registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to Buyer)
or (B) Issuer shall deliver additional Shares or Termination Delivery Units, as
the case may be, so that the value of such Shares or Termination Delivery Units,
as determined by the Calculation Agent to reflect an appropriate liquidity
discount, equals the value of the number of Shares or Termination Delivery Units
that would otherwise be deliverable if such Shares or Termination Delivery Units
were freely tradeable (without prospectus delivery) upon receipt by Buyer (such
value, the “Freely Tradeable Value”); provided that Issuer may not make the
election described in this clause (B) if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Issuer
to Buyer (or any affiliate designated by Buyer) of the Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares by Buyer (or any such affiliate of Buyer). (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.)
     (ii) If Issuer makes the election described in clause (c)(i)(A) above:
     (A) Buyer (or an Affiliate of Buyer designated by Buyer) shall be afforded
a reasonable opportunity to conduct a due diligence investigation with respect
to Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Buyer or such Affiliate, as the case may be, in its discretion; and
     (B) Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Termination
Delivery Units, as the case may be, by Buyer or such Affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Buyer or such Affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Buyer and its Affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all fees and expenses of counsel
for Buyer, and shall provide for the delivery of accountants’ “comfort letters”
to Buyer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.
     (iii) If Issuer makes the election described in clause (c)(i)(B) above:
     (A) Buyer (or an Affiliate of Buyer designated by Buyer) and any potential
institutional purchaser of any such Shares or Termination Delivery Units, as the
case may be, from Buyer or such Affiliate identified by Buyer shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
in compliance with applicable law with respect to Issuer customary in scope for
private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them), subject to execution by such recipients of customary
confidentiality agreements reasonably acceptable to Issuer;
     (B) Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Termination Delivery Units, as the case may be, by Issuer to Buyer or such
Affiliate and the private resale of such shares by Buyer or such Affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and

10



--------------------------------------------------------------------------------



 



substance commercially reasonably satisfactory to Buyer and Issuer, which
Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Buyer and its Affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all fees and expenses of counsel for Buyer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Buyer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares; and
     (C) Issuer agrees that any Shares or Termination Delivery Units so
delivered to Buyer, (i) may be transferred by and among Buyer and its
affiliates, and Issuer shall effect such transfer without any further action by
Buyer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Termination Delivery Units, Issuer
shall promptly remove, or cause the transfer agent for such Shares or securities
to remove, any legends referring to any such restrictions or requirements from
such Shares or securities upon delivery by Buyer (or such affiliate of Buyer) to
Issuer or such transfer agent of seller’s and broker’s representation letters
customarily delivered by Buyer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Buyer (or such affiliate of Buyer).
          (d) Make-whole Shares. If (x) Issuer elects to deliver Termination
Delivery Units pursuant to “Alternative Calculations and Issuer Payment on Early
Termination and on Certain Extraordinary Events” above or (y) Issuer makes the
election described in clause (i)(B) of paragraph (c) of this Section 12, then in
either case Buyer or its affiliate may sell (which sale shall be made in a
commercially reasonable manner) such Shares or Termination Delivery Units, as
the case may be, during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Shares or Termination Delivery
Units, as the case may be, and ending on the Exchange Business Day on which
Buyer completes the sale of all such Shares or Termination Delivery Units, as
the case may be, or a sufficient number of Shares or Termination Delivery Units,
as the case may be, so that the realized net proceeds of such sales exceed the
amount of the Issuer Payment Obligation (in the case of clause (x), or in the
case that both clause (x) and clause (y) apply) or the Freely Tradeable Value
(in the case that only clause (y) applies) (such amount of the Issuer Payment
Obligation or Freely Tradeable Value, as the case may be, the “Required
Proceeds”). If any of such delivered Shares or Termination Delivery Units remain
after such realized net proceeds exceed the Required Proceeds, Buyer shall
return such remaining Shares or Termination Delivery Units to Issuer. If the
Required Proceeds exceed the realized net proceeds from such resale, Issuer
shall transfer to Buyer by the open of the regular trading session on the
Exchange on the Exchange Business Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”) in cash or in
a number of additional Shares or Termination Delivery Units (“Make-whole
Shares”) in an amount that, based on the Relevant Price on the last day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Relevant Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares in the
manner contemplated by this Section 12(d). This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
Section 12(e).
          (e) Limitations on Settlement by Issuer. Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with any Transaction in excess of the Maximum
Delivery Amount for such Transaction. Issuer represents and warrants (which
shall be deemed to be repeated on each day that the Transaction is outstanding)
that the Maximum Delivery Amount for all Transactions hereunder is equal to or
less than the number of authorized but unissued Shares of the Issuer that are
not reserved for future issuance in connection with transactions in the Shares
(other than all Transactions hereunder). In the event Issuer shall not have
delivered the full number of Shares otherwise deliverable as a result of this
Section

11



--------------------------------------------------------------------------------



 



12(e) (the resulting deficit, the “Deficit Shares”), Issuer shall, at its
option, either (A) pay the cash value of such Deficit Shares as determined by
Calculation Agent on the related Settlement Date or (B) use its best efforts to
obtain a shareholder vote authorizing the issuance of such Deficit Shares in
accordance with the rules and regulations of the New York Stock Exchange and,
upon obtaining such approval, promptly deliver such Deficit Shares in settlement
of such Transactions. Issuer shall notify Buyer prior to the Exchange Business
Day immediately preceding the first Expiration Date for such Transaction of its
election in respect of any such Deficit Shares. For the avoidance of doubt, to
the extent that Issuer elects to use its best efforts to obtain shareholder
approval pursuant to clause (B) and, notwithstanding having used such best
efforts shareholder approval was not obtained, Issuer shall be discharged from
the obligation to deliver such Deficit Shares.
          (f) Certain Corporate Transactions. Upon the consummation of any of
the following events, each a “Fundamental Change”, Buyer shall have the right to
designate each such event an Additional Termination Event and designate an Early
Termination Date pursuant to Section 6(b) of the Agreement with respect to which
the Transaction is the sole Affected Transaction and Issuer is the sole Affected
Party:
          (1) any Person (as defined below) acquires beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of shares of Issuer’s Capital Stock (as
defined below) entitling the Person to exercise 50% or more of the total voting
power of all shares of Issuer’s Capital Stock entitled to vote generally in
elections of directors, other than an acquisition by Issuer or any of Issuer’s
Subsidiaries (as defined below) provided that a Fundamental Change shall not
occur as a result of this clause (1) if, in such purchase, merger, acquisition
or other transaction, all or substantially all of the Common Stock (as defined
below) is exchanged for or converted into cash, securities or other property, in
which case clause (2) below shall apply (in addition to, if applicable, clauses
(3), (4) or (5) below); or
          (2) Issuer (i) merges or consolidates with or into any other Person,
another Person merges with or into Issuer, or Issuer conveys, sells, transfers
or leases all or substantially all of Issuer’s assets to another Person
(excluding a pledge of securities issued by any of Issuer’s Subsidiaries, but
not excluding any transfer or other disposition resulting from the foreclosure
or other exercise of creditors’ remedies pursuant to such pledge) or
(ii) engages in any recapitalization, reclassification or other acquisition
transaction or series of transactions in which all or substantially all of the
Common Stock is exchanged for or converted into cash, securities or other
property, in each case other than a merger or consolidation:
          (a) pursuant to which the holders of the Common Stock immediately
prior to the transaction have the entitlement to exercise, directly or
indirectly, 50% or more of the voting power of all shares of Capital Stock
entitled to vote generally in the election of directors of either (x) the
continuing or surviving corporation immediately after the transaction or (y) the
corporation that directly or indirectly owns 100% of the Capital Stock of such
continuing or surviving corporation; or
          (b) that does not result in a reclassification, conversion, exchange
or cancellation of the outstanding shares of Common Stock; or
          (c) which is effected solely to change Issuer’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of common stock of the
surviving entity; or
          (3) at any time Issuer’s Continuing Directors (as defined below) do
not constitute a majority of the Board of Directors (as defined below) of Issuer
(or, if applicable, a successor Person to Issuer); or
          (4) Issuer is liquidated or dissolved or holders of the Common Stock
approve any plan or proposal for Issuer’s liquidation or dissolution; or

12



--------------------------------------------------------------------------------



 



          (5) if shares of Common Stock, or shares of any other Capital Stock
which constitute Reference Property (as defined below), are not listed for
trading on any United States national securities exchange.
          “Board of Directors” means, with respect to any Person, either the
board of directors of such Person or any duly authorized committee of that
board.
          “Capital Stock” means any and all shares, interests, participations,
rights or other equivalents (however designated) of corporate stock and limited
liability company interests and, with respect to partnerships, partnership
interests (whether general or limited) and any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, such partnership.
          “Common Stock” means the Shares as they exist on the date of the
Indenture (as defined below) or any other shares of Capital Stock of Issuer into
which the Common Stock shall be reclassified or changed.
          “Continuing Directors” means (i) individuals who on the date of
original issuance of the Notes (as defined below) were members of the Board of
Directors of Issuer and (ii) any new directors whose election to the Board of
Directors of Issuer or whose nomination for election by Issuer’s stockholders
was approved by at least a majority of Issuer’s directors then still in office
(or a duly constituted committee thereof), either who were directors on the date
of original issuance of the Notes or whose election or nomination for election
was previously so approved.
          “Conversion Rate” means, initially 48.7805 Shares per $1,000 principal
amount of Notes, subject to adjustment as set forth in the Indenture.
          “Corporation” means a corporation, association, company, limited
partnership, joint-stock company or business trust.
          “Indenture” means the Indenture between the Issuer and The Bank of New
York as Trustee, dated April 2, 2008.
          “Merger Event” means (i) any reclassification or change of the
outstanding Shares (other than a change in par value, or from par value to no
par value, or from no par value to par value, or as a result of a split,
subdivision or combination), (ii) a consolidation, binding share exchange,
recapitalization, reclassification, merger, combination or other similar event,
or (iii) any sale or conveyance to another Person of all or substantially all of
the property and assets of Issuer (excluding a pledge of securities issued by
any of the Issuer’s Subsidiaries but, for the avoidance of doubt, not excluding
any foreclosure thereon), in any case as a result of which holders of Shares
shall be entitled to receive cash, securities or other property or assets with
respect to or in exchange for such Shares.
          “Notes” means the convertible notes issued by the Issuer pursuant to
the terms of the Indenture.
          “Person” means any individual, corporation, partnership, limited
liability company, joint venture, trust, unincorporated organization or
government or any agency or political subdivision thereof.
          “Reference Property” means, at the effective time of a Merger Event,
pursuant to the terms of the Indenture, the kind and amount of cash, securities
or other property or assets that a holder of a number of Shares equal to the
Conversion Rate immediately prior to such transaction would have owned or been
entitled to receive.
          “Subsidiary” means a Corporation more than 50% of the outstanding
voting stock or other voting interests of which is owned, directly or
indirectly, by Issuer or by one or more other Subsidiaries, or by Issuer and one
or more other Subsidiaries. For the purposes of this definition, “voting stock
or other voting interests” means stock or other voting interests which
ordinarily have voting power for the election of directors or comparable

13



--------------------------------------------------------------------------------



 



governing body, whether at all times or only so long as no senior class of stock
or other interests has such voting power by reason of any contingency.
          (g) Set-Off and Netting. Neither party shall set-off or net amounts
due to either party with respect to any Transaction hereunder against amounts
due to either party from the other party whether arising under the Agreement,
this Master Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise.
          (h) Status of Claims in Bankruptcy. Buyer acknowledges and agrees that
this Master Confirmation, together with any Confirmation, is not intended to
convey to Buyer rights with respect to any Transaction that are senior to the
claims of common stockholders in any U.S. bankruptcy proceedings of Issuer;
provided that nothing herein shall limit or shall be deemed to limit Buyer’s
right to pursue remedies in the event of a breach by Issuer of its obligations
and agreements with respect to any Transaction; and provided, further, that
nothing herein shall limit or shall be deemed to limit Buyer’s rights in respect
of any transactions other than the Transactions.
          (i) No Collateral. Notwithstanding any provision of this Master
Confirmation, any Confirmation or the Agreement, or any other agreement between
the parties, to the contrary, the obligations of Issuer under the Transactions
are not secured by any collateral. Without limiting the generality of the
foregoing, if this Master Confirmation, the Agreement or any other agreement
between the parties includes an ISDA Credit Support Annex or other agreement
pursuant to which Issuer collateralizes obligations to Buyer, then the
obligations of Issuer hereunder shall not be considered to be obligations under
such Credit Support Annex or other agreement pursuant to which Issuer
collateralizes obligations to Buyer, and any Transactions hereunder shall be
disregarded for purposes of calculating any Exposure, Market Value or similar
term thereunder.
          (j) Assignment of Share Delivery to Affiliates. Notwithstanding any
other provision in this Master Confirmation to the contrary requiring or
allowing Buyer to purchase, sell, receive or deliver any shares or other
securities to or from Issuer, Buyer may designate any of its affiliates to
purchase, sell, receive or deliver such shares or other securities and otherwise
to perform Buyer’s obligations in respect of this Transaction and any such
designee may assume such obligations. Buyer shall be discharged of its
obligations to Issuer to the extent of any such performance.
          (k) Limit on Beneficial Ownership. Notwithstanding any other
provisions hereof, Buyer may not exercise any Warrant hereunder, Automatic
Exercise shall not apply with respect thereto, and any delivery pursuant to
Section 12(b) shall not be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery would result in Buyer
directly or indirectly (i) beneficially owning (as such term is defined for
purposes of Section 13(d) of the Exchange Act) at any time in excess of 8.0% of
the outstanding Shares or (ii) own “control shares” (as such term is used in
Section 3-701(d) of the Maryland Control Share Acquisition Act) in excess of
8.0% of the outstanding Shares. Any purported delivery hereunder shall be void
and have no effect to the extent (but only to the extent) that such delivery
would result in Buyer directly or indirectly (i) so beneficially owning in
excess of 8.0% of the outstanding Shares or (ii) so own “control shares” (as
such term is used in Section 3-701(d) of the Maryland Control Share Acquisition
Act) in excess of 8.0% of the outstanding Shares. If any delivery owed to Buyer
hereunder is not made, in whole or in part, as a result of this provision,
Issuer’s obligation to make such delivery shall not be extinguished and Issuer
shall make such delivery as promptly as practicable after, but in no event later
than one Business Day after, Buyer gives notice to Issuer that such delivery
would not result in Buyer directly or indirectly (i) so beneficially owning in
excess of 8.0% of the outstanding Shares or (ii) so own “control shares” (as
such term is used in Section 3-701(d) of the Maryland Control Share Acquisition
Act) in excess of 8.0% of the outstanding Shares.
          (l) [Reserved]

14



--------------------------------------------------------------------------------



 



          (m) Transfer. Notwithstanding any provision of the Agreement to the
contrary, Buyer may, subject to applicable law, freely transfer and assign all
of its right and obligations under any Transaction without the consent of Seller
to persons who are broker-dealers, banks, investment advisors, investment banks
or other persons in the derivatives industry. If at any time at which
(1) Buyer’s “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and rules promulgated thereunder) exceeds 8.0% of Seller’s
outstanding Shares, (2) the Units Equity Percentage (as defined below) is at or
exceeds 14.5%, or (3) the quotient of (x) the number of “control shares” (as
such term is used in Section 3-701(d) of the Maryland Control Share Acquisition
Act) owned by Buyer divided by (y) the number of Seller’s outstanding Shares
(the “Control Share Percentage”) exceeds 8.0%, Buyer, in its discretion, is
unable to effect a transfer or assignment to a third party after using
commercially reasonable efforts on pricing terms reasonably acceptable to Buyer
and within a time period reasonably acceptable to Buyer such that (1) Buyer’s
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
rules promulgated thereunder) is reduced to 8.0% of Seller’s outstanding Shares
or less, (2) the Units Equity Percentage is reduced to 14.5% or less or (3) the
Control Share Percentage is reduced to 8.0% or less, Buyer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that (1) its “beneficial
ownership” following such partial termination will be equal to or less than
8.0%, (2) the Units Equity Percentage following such partial termination will be
less than 14.5% or (3) the Control Share Percentage following such partial
termination will be equal to or less than 8.0%. In the event that Buyer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 11(b) of this Master Confirmation as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Seller shall be the
sole Affected Party with respect to such partial termination and (iii) such
portion of the Transaction shall be the only Terminated Transaction. The “Units
Equity Percentage” as of any day is the fraction the numerator of which is the
aggregate Number of Shares for all Transactions hereunder and the denominator of
which is the number of Shares outstanding on such day.
          (n) Severability; Illegality. If compliance by either party with any
provision of a Transaction would be unenforceable or illegal, (i) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.
          (o) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY TRANSACTION HEREUNDER OR THE ACTIONS OF BUYER
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
          (p) Confidentiality. Notwithstanding any provision in this Master
Confirmation, any Confirmation or the Agreement, in connection with
Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that each
party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.
          (q) Securities Contract; Swap Agreement. The parties hereto intend
for: (i) each Transaction hereunder to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code (Title 11 of the United States Code, as
amended) (the “Bankruptcy Code”) and a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code, and the parties hereto to be entitled
to the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code; (ii) the Agreement to be a “master netting agreement” as
defined in Section 101(38A) of the Bankruptcy Code; (iii) a party’s right to
liquidate, terminate or accelerate any Transaction, offset, net or net out
termination values, payment

15



--------------------------------------------------------------------------------



 



amounts or other transfer obligations, and to exercise any other remedies upon
the occurrence of any Event of Default or Termination Event under the Agreement
with respect to the other party or any Extraordinary Event that results in the
termination or cancellation of any Transaction to constitute a “contractual
right” within the meaning of Sections 555, 560 and 561 of the Bankruptcy Code;
(iv) any cash, securities or other property provided as performance assurance,
credit support or collateral with respect to each Transaction to constitute
“margin payments” and “transfers” “under” or “in connection with” each
Transaction and the Agreement, in each case within the meaning of the Bankruptcy
Code; and (v) all payments or deliveries for, under or in connection with each
Transaction, all payments for the Shares and the transfer of such Shares to
constitute “settlement payments” and “transfers” “under” or “in connection with”
each Transaction and the Agreement, in each case within the meaning of the
Bankruptcy Code.
          (r) Additional Termination Events. (i) If at any time Buyer reasonably
determines that it is advisable to terminate a portion of the Transaction so
that Buyer’s related hedging activities will comply with applicable securities
laws, rules, regulations, self-regulatory requirements or related policies or
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Buyer), an Additional Termination
Event shall occur in respect of which (1) Issuer shall be the sole Affected
Party and (2) the Transaction shall be the sole Affected Transaction.
          (ii) If Issuer defaults on the Notes, and such default results in an
acceleration of the Notes pursuant to the terms of the Indenture, an Additional
Termination Event shall occur in respect of which (1) Issuer shall be the sole
Affected Party and (2) the Transaction shall be the sole Affected Transaction.
          (s) Effectiveness. If, prior to the Effective Date for any
Transaction, Buyer reasonably determines that it is advisable to cancel such
Transaction because of concerns that Buyer’s related hedging activities could be
viewed as not complying with applicable securities laws, rules or regulations,
such Transaction shall be cancelled and shall not become effective, and neither
party shall have any obligation to the other party in respect of such
Transaction.
          (t) Share Deliveries. Issuer acknowledges and agrees that, to the
extent the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that Buyer will not be considered an
affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to this Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Termination Delivery Units hereunder at any time after
6 months from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to the
Issuer) shall be eligible for resale under Rule 144 of the Securities Act and
Issuer agrees to promptly remove, or cause the transfer agent for such Shares or
Termination Delivery Units, to remove, any legends referring to any restrictions
on resale under the Securities Act from the Shares or Termination Delivery
Units. Issuer further agrees that any delivery of Shares or Termination Delivery
Units prior to the date that is 6 months from the Trade Date (or 1 year from the
Trade Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to the Issuer), may be transferred by and among Buyer and
its affiliates and Issuer shall effect such transfer without any further action
by Buyer. Notwithstanding anything to the contrary herein, Issuer agrees that
any delivery of Shares or Termination Delivery Units shall be effected by
book-entry transfer through the facilities of the Depositary Trust Corporation
(“DTC”), or any successor depositary, if at the time of delivery, such class of
Shares or class of Termination Delivery Units is in book-entry form at DTC or
such successor depositary. Notwithstanding anything to the contrary herein, to
the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Issuer herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Issuer, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Termination Delivery
Units.
          (u) Right to Extend. Buyer may postpone, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the

16



--------------------------------------------------------------------------------



 



Calculation Agent shall make appropriate adjustments to the number of Warrants
per Component with respect to one or more Expiration Dates) if Buyer determines,
in its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Buyer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Buyer to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Buyer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Buyer.
          (v) Amendments to the Equity Definitions:
          (A) Section 11.2(a) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
words “a material”; and adding the phrase “or Warrants” at the end of the
sentence.
          (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “an”, (y) adding the
phrase “or Warrants” after the words “the relevant Shares” in the same sentence
and (z) deleting the phrase “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”
          (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.
          (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Buyer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”
          (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended
by:
          (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or
(B)” following subsection (A) and (3) the phrase “in each case” in subsection
(B); and
          (y) deleting the phrase “neither the Non-Hedging Party nor the Lending
Party lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.
          (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
          (x) adding the word “or” immediately before subsection “(B)” and
deleting the comma at the end of subsection (A); and
          (y) (1) deleting subsection (C) in its entirety, (2) deleting the word
“or” immediately preceding subsection (C) and (3) deleting the penultimate
sentence in its entirety and replacing it with the sentence “The Hedging Party
will determine the Cancellation Amount payable by one party to the other.”
          (w) Amendment. If, pursuant to the Purchase Agreement, the Initial
Purchasers (as defined in the Purchase Agreement) exercise their right to
purchase additional Notes (the “Additional Notes”), then on the closing date for
the purchase and sale of the Additional Notes, (i) the aggregate Number of
Warrants will be automatically increased, and each Component will be
proportionately increased, by additional Warrants (the

17



--------------------------------------------------------------------------------



 



“Additional Warrants”) in proportion to the increase in aggregate principal
amount represented by such Additional Notes purchased by the Initial Purchaser
affiliated with Buyer; and (ii) Buyer shall pay to Issuer, on the closing date
for such Additional Notes, an additional premium in USD equal to the product of
the Additional Warrants and a fraction, the numerator of which is the Premium
and the denominator of which is the aggregate Number of Warrants (prior to any
such increase).
          (x) Role of Agent. Each party agrees and acknowledges that (i) J.P.
Morgan Securities Inc., an affiliate of JPMorgan (“JPMSI”), has acted solely as
agent and not as principal with respect to this Transaction and (ii) JPMSI has
no obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.
          13. Addresses for Notice:

     
If to JPMorgan:
  JPMorgan Chase Bank, National Association
 
  277 Park Avenue, 11th Floor
 
  New York, NY 10172
 
  Attention: Mariusz Kwasnik
 
  Title: Operations Analyst
 
  EDG Corporate Marketing
 
  Telephone No: (212) 622-6707
 
  Facsimile No: (212) 622-8534
 
   
If to Issuer:
  PHH Corporation
 
  3000 Leadenhall Road,
 
  Mt. Laurel New Jersey 08054
 
  Fax: (856) 917-4278
 
  Attention: Treasurer
 
   
with a copy to:
  Wm. David Chalk, Esq.,
 
  DLA Piper US LLP
 
  6225 Smith Avenue
 
  Baltimore, Maryland 21209-3600,
 
  Fax: (410) 580-3120

          14. Accounts for Payment:

     
To JPMorgan:
  JPMorgan Chase Bank, N.A., New York
 
  ABA: 021 000 021
 
  Favour: JPMorgan Chase Bank N.A., London
 
  A/C: 0010962009
 
  CHASUS33
 
   
To Issuer:
  JP Morgan Chase
 
  ABA 021 000 021
 
  PHH Corporation
 
  Account number 323018688

          15. Delivery Instructions:
          Unless otherwise directed in writing, any Share to be delivered
hereunder shall be delivered as follows:

18



--------------------------------------------------------------------------------



 



     
To JPMorgan:
  DTC 0060

19



--------------------------------------------------------------------------------



 



            Yours sincerely,

J.P. MORGAN SECURITIES INC., AS AGENT FOR
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ Santosh Sreenivasan         Name:   Santosh Sreenivasan       
Title:   Executive Director     

          Confirmed as of the date first above written:

PHH CORPORATION
    By:   /s/ Mark E. Johnson       Name:   Mark E. Johnson      Title:   Vice
President & Treasurer   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIRMATION

     
Date:
  March 27, 2008
 
   
To:
  PHH Corporation (“Issuer”)
 
   
Facsimile:
  (856) 917-4278
 
   
Attention:
  Treasurer
 
   
From:
  JPMorgan Chase Bank, National Association (“JPMorgan”)
 
   
Facsimile:
  (212) 622-8534
 
    Transaction Reference Number:

          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced Transaction entered into
on the Trade Date specified below between you and us. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Warrants Issued by PHH Corporation, between JPMorgan Chase Bank, National
Association and PHH Corporation, dated as of March 27, 2008 (as amended from
time to time, the “Master Confirmation”).
          1. The definitions and provisions contained in the Definitions (as
such term is defined in the Master Confirmation) and in the Master Confirmation
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
          2. The particular Transaction to which this Confirmation relates shall
have the following terms:

     
Trade Date:
  March 27, 2008
 
   
Effective Date:
  April 2, 2008
 
   
Strike Price:
  USD 27.20
 
   
Premium:
  USD 6,265,800
 
   
Premium Payment Date:
  The Effective Date.
 
   
Maximum Delivery Amount:
  3,246,000 Shares (as adjusted for stock splits, stock dividends,
recapitalizations and similar events)

For each Component of the Transaction, the Number of Warrants and Expiration
Date are as set forth below.

A-1



--------------------------------------------------------------------------------



 



              Component Number   Number of Warrants   Expiration Date
1.
    26,829     July 16, 2012
2.
    26,829     July 17, 2012
3.
    26,829     July 18, 2012
4.
    26,829     July 19, 2012
5.
    26,829     July 20, 2012
6.
    26,829     July 23, 2012
7.
    26,829     July 24, 2012
8.
    26,829     July 25, 2012
9.
    26,829     July 26, 2012
10.
    26,829     July 27, 2012
11.
    26,829     July 30, 2012
12.
    26,829     July 31, 2012
13.
    26,829     August 1, 2012
14.
    26,829     August 2, 2012
15.
    26,829     August 3, 2012
16.
    26,829     August 6, 2012
17.
    26,829     August 7, 2012
18.
    26,829     August 8, 2012
19.
    26,829     August 9, 2012
20.
    26,829     August 10, 2012
21.
    26,829     August 13, 2012
22.
    26,829     August 14, 2012
23.
    26,829     August 15, 2012
24.
    26,829     August 16, 2012
25.
    26,829     August 17, 2012
26.
    26,829     August 20, 2012
27.
    26,829     August 21, 2012
28.
    26,829     August 22, 2012
29.
    26,829     August 23, 2012
30.
    26,829     August 24, 2012
31.
    26,829     August 27, 2012
32.
    26,829     August 28, 2012
33.
    26,829     August 29, 2012
34.
    26,829     August 30, 2012
35.
    26,829     August 31, 2012
36.
    26,829     September 4, 2012
37.
    26,829     September 5, 2012
38.
    26,829     September 6, 2012
39.
    26,829     September 7, 2012
40.
    26,829     September 10, 2012
41.
    26,829     September 11, 2012
42.
    26,829     September 12, 2012
43.
    26,829     September 13, 2012
44.
    26,829     September 14, 2012
45.
    26,829     September 17, 2012
46.
    26,829     September 18, 2012
47.
    26,829     September 19, 2012
48.
    26,829     September 20, 2012
49.
    26,829     September 21, 2012
50.
    26,829     September 24, 2012

A-2



--------------------------------------------------------------------------------



 



              Component Number   Number of Warrants   Expiration Date
51.
    26,829     September 25, 2012
52.
    26,829     September 26, 2012
53.
    26,829     September 27, 2012
54.
    26,829     September 28, 2012
55.
    26,829     October 1, 2012
56.
    26,829     October 2, 2012
57.
    26,829     October 3, 2012
58.
    26,829     October 4, 2012
59.
    26,829     October 5, 2012
60.
    26,829     October 8, 2012
61.
    26,829     October 9, 2012
62.
    26,829     October 10, 2012
63.
    26,829     October 11, 2012
64.
    26,829     October 12, 2012
65.
    26,829     October 15, 2012
66.
    26,829     October 16, 2012
67.
    26,829     October 17, 2012
68.
    26,829     October 18, 2012
69.
    26,829     October 19, 2012
70.
    26,829     October 22, 2012
71.
    26,829     October 23, 2012
72.
    26,829     October 24, 2012
73.
    26,829     October 25, 2012
74.
    26,829     October 26, 2012
75.
    26,829     October 29, 2012
76.
    26,829     October 30, 2012
77.
    26,829     October 31, 2012
78.
    26,829     November 1, 2012
79.
    26,829     November 2, 2012
80.
    26,829     November 5, 2012
81.
    26,829     November 6, 2012
82.
    26,829     November 7, 2012
83.
    26,829     November 8, 2012
84.
    26,829     November 9, 2012
85.
    26,829     November 12, 2012
86.
    26,829     November 13, 2012
87.
    26,829     November 14, 2012
88.
    26,829     November 15, 2012
89.
    26,829     November 16, 2012
90.
    26,829     November 19, 2012
91.
    26,829     November 20, 2012
92.
    26,829     November 21, 2012
93.
    26,829     November 23, 2012
94.
    26,829     November 26, 2012
95.
    26,829     November 27, 2012
96.
    26,829     November 28, 2012
97.
    26,829     November 29, 2012
98.
    26,829     November 30, 2012
99.
    26,829     December 3, 2012
100.
    26,829     December 4, 2012
101.
    26,829     December 5, 2012
102.
    26,829     December 6, 2012
103.
    26,829     December 7, 2012

A-3



--------------------------------------------------------------------------------



 



              Component Number   Number of Warrants   Expiration Date
104.
    26,829     December 10, 2012
105.
    26,829     December 11, 2012
106.
    26,829     December 12, 2012
107.
    26,829     December 13, 2012
108.
    26,829     December 14, 2012
109.
    26,829     December 17, 2012
110.
    26,829     December 18, 2012
111.
    26,829     December 19, 2012
112.
    26,829     December 20, 2012
113.
    26,829     December 21, 2012
114.
    26,829     December 24, 2012
115.
    26,829     December 26, 2012
116.
    26,829     December 27, 2012
117.
    26,829     December 28, 2012
118.
    26,829     December 31, 2012
119.
    26,829     January 2, 2013
120.
    26,862     January 3, 2013

A-4



--------------------------------------------------------------------------------



 



          3. Issuer hereby agrees (a) to check this Confirmation promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing any
other information requested herein or in the Master Confirmation and immediately
returning an executed copy to EDG Confirmation Group, J.P. Morgan Securities
Inc., 277 Park Avenue, 11th Floor, New York, NY 10172-3401, or by fax to
(212) 622 8519.

            Yours sincerely,


J.P. MORGAN SECURITIES INC., AS AGENT FOR
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:        

          Confirmed as of the date first above written:

PHH CORPORATION
    By:         Name:         Title:        

A-5